PER CURIAM.
Joseph Baum was charged by information with two counts of robbery and one count of unlawful possession of a firearm during the commission of a felony. He was tried by jury, found guilty, convicted and sentenced to consecutive terms of life imprisonment in the state penitentiary for each of the robbery charges, and fifteen years imprisonment for the charge of unlawful possession of a firearm. TWo points are raised on this appeal.
The first point is that the court erred in permitting an expert witness to give an opinion based on latent fingerprints where the original objects from which the latent fingerprints were lifted, were not produced in court. This contention is without merit and directly controlled by our recent decision in Butler v. State, 348 So.2d 627 (Fla. 3d DCA 1977). Also see United States v. Sewar, 468 F.2d 236 (9th Cir. 1972); United States v. Herndon, 536 F.2d 1027 (5th Cir. 1976).
The second point is that the court erred in imposing separate consecutive sentences for robbery and for unlawful possession of a firearm, where both charges arose out of the same transaction. This sentencing question has been resolved adversely to the defendant. See Estevez v. State, 313 So.2d 692 (Fla.1975); Swyers v. State, 334 So.2d 278 (Fla. 3d DCA 1976); Johnson v. State, 338 So.2d 556 (Fla. 3d DCA 1976).
*937No error having been demonstrated by the defendant, the judgment and sentence are
Affirmed.